Citation Nr: 0623187	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1952 to 
April 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to entitlement to service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The veteran meets the requirements for impaired hearing 
as defined by 38 C.F.R. § 3.385.  

3.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current bilateral hearing loss.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in April 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its December 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for bilateral hearing loss.  
This letter informed the veteran that evidence towards 
substantiating his claim should include: (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship between the 
current disability and any injury or disease during service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, and VA hospitals, and private treatment 
records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Regarding the fourth element, the December 2003 letter did 
not explicitly inform the veteran to submit any evidence in 
his possession that pertained to his claim.  However, the 
Board finds that the substance of the letter clearly informed 
the veteran of this requirement.  The letter informed the 
veteran that the RO needed additional information and 
evidence, and specifically informed the veteran to send any 
medical reports he had.  It also informed the veteran of the 
type of evidence that would help make the RO's decision, 
including the dates of medical treatment during service, 
statements from people who knew him in service, records and 
statements from service medical personnel, employment 
physical examinations, medical evidence of treatment since 
military service, pharmacy prescription records, and 
insurance examination reports.  In conclusion, the Board 
finds that the language in the December 2003 letter read as a 
whole fulfills the fourth element of informing the veteran to 
submit any evidence in his possession that pertained to his 
claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in the December 
2003 letter.  Regarding the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, the RO provided the veteran with notice 
of the type of evidence necessary to prove these latter two 
elements in a March 2006 letter.  Furthermore, even though 
the RO did not adjudicate the veteran's claim after the March 
2006 letter, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  Additionally, 
to help determine the nature and etiology of the veteran's 
hearing loss, the VA afforded the veteran an audiological 
examination, and an examination for ear diseases in 
accordance with 38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that the VA has fulfilled the duty to 
assist the appellant in this case.


Background

Service medical records do not show any findings for hearing 
loss.  At the veteran's separation examination in April 1954, 
his hearing was measured as 15/15 for the whispered voice 
test for both ears.  His pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
20 (30)
20 (30)

20 (25)
LEFT
10 (25)
15 (25)
20 (30)

15 (20)

(Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI). In order to 
facilitate data comparison, the ASA standards from the 
veteran's service examination have been converted to ISO-ANSI 
standards and are in the parentheses on the chart.) 

In the veteran's December 2003 claim, he asserted that when 
he was in Korea, he fired the 105 mm. Howitzer without 
hearing protection.  

An attempt was made to obtain pages from the veteran's 
personnel records in January 2004.  The National Personnel 
Records Center (NPRC) stated that the information requested 
could not be reconstructed, as the record was fire-related.  

In  January 2004, the veteran submitted what he stated was a 
hearing test his son-in-law did for him.  A hearing test from 
Tremetrics showed that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
25 
40 
50
65
LEFT
25
40
55
70
70


The veteran underwent a VA audiological examination in 
February 2004.  His pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
55
LEFT
30
65
65
90
90

On the Maryland CNC Test, the veteran had speech recognition 
scores of 96% in his right ear and 32% in his left ear.  The 
examiner noted that the veteran reported active combat in the 
Korean War and that he was a part of the artillery, and was 
exposed to howitzers.  He stated that he was operating the 
howitzers.  The veteran also reported exposure to incoming 
rounds.  He denied ear protection.  The examiner stated that 
given the veteran's normal hearing at discharge, it was as 
likely as not that his hearing loss was service-related.  

The examiner who saw the veteran in February 2004 provided an 
addendum to her opinion in April 2004.  She stated that her 
medical opinion should have read "given the patient's normal 
hearing at discharge it is not likely that his hearing loss 
is service related." 




Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

Unfortunately, it appears that except for the veteran's 
separation examination, the service medical records are not 
available and are presumably fire-related (a search for the 
veteran's service personnel records indicated that the 
veteran's record was fire-related).  The Court has held that 
the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the veteran's service medical 
records are not of record.  The NPRC verified in January 2004 
that the veteran's record was fire related, and that all 
available documents were being furnished.  No additional 
service medical records were provided.  Further, the veteran 
has been informed of the absence of his service medical 
records.  He has not claimed that he was treated in service 
for his hearing loss.  Rather, his claim centers around the 
fact that he was exposed to acoustic trauma in service, and 
that his current hearing loss is related to said acoustic 
trauma.  In light of the foregoing, it is determined that the 
RO has expended sufficient efforts to procure alternative 
service medical records for the veteran.  See Hayre v. West, 
188 F. 3d 1327, 1332 (1999).  

The February 2004 VA audiological examination shows the 
veteran's pure tone thresholds were greater than 40 decibels 
in the 2000, 3000, and 4000 frequencies for both ears.  As 
the veteran meets the requirements of 38 C.F.R. § 3.385, it 
is established that the veteran has a currently diagnosed 
disability.  

Furthermore, the Board finds the veteran's contention that he 
was exposed to noise from howitzers without ear protection to 
be credible.  It is pointed out that he was granted service 
connection for tinnitus in April 2004 based on his being 
exposed to noise exposure in service.  Thus, it is determined 
that the veteran was exposed to acoustic trauma during 
service.  While the evidence in this case shows an injury in 
service and the presence of a current disability, to be 
entitled to service connection, there must be a nexus between 
that injury and the veteran's currently diagnosed disability.  
 
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The first post-
service medical evidence pertaining to the veteran's hearing 
loss is not until the hearing test from Tremetrics in January 
2004.  The Board finds it significant that such initial 
evidence arises more than 39 years after the veteran's 
discharge.  This lengthy gap in time weighs against the 
existence of a nexus relationship.  Also, as the veteran was 
not diagnosed with hearing loss within one year of leaving 
service, he is not entitled to service connection for hearing 
loss on a presumptive basis.  

Furthermore, the VA audiologist, after having examined the 
veteran, commented that the veteran's hearing loss was not 
likely to be service-related since the veteran's hearing was 
normal at discharge.  Although the audiologist had to correct 
her initial opinion (she initially stated that it was likely 
that the veteran's hearing loss was service-related), she did 
correct her opinion, and based this correction upon a review 
of the veteran's claims file.  While the veteran maintains 
his hearing loss resulted from his acoustic trauma in 
service, a layperson is not qualified to render a medical 
opinion as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  As a consequence, the Board affords 
greater probative weight to the VA medical opinion which 
found no etiological relationship.  
 
In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


